Exhibit 10.7

 

LOGO [g93862ex10_7001.jpg]  

NICHOLAS FINANCIAL, INC.

Automobile Dealer Retail Agreement

 

Non-Recourse Dealer Retail Agreement

The undersigned Dealer proposes to sell to the undersigned Nicholas Financial,
Inc. (NFI), from time to time, Promissory Notes, Security Agreements, Retail
Installment contracts, Conditional Sales Contracts, or other instruments
hereinafter referred to as “Contracts”, evidencing installment payment
obligations owing Dealer arising from the time sale of motor vehicle(s) and
secured by such Contracts. It is understood that NFI shall have the sole
discretion to determine which Contracts it will purchase from Dealer.

 

1. Dealer represents and warrants that Contracts submitted to NFI for purchase
shall represent valid, bonefide sales for the respective amount therein set
forth in such Contracts and that such Contracts represent sales of motor
vehicles owned by the Dealer and are free and clear of all liens and
encumbrances.

 

2. Upon purchase by NFI of any contracts hereunder from dealer, dealer shall
endorse and assign to NFI the obligations and all pertinent security, security
instruments, along with such provisional endorsements as may be stipulated for
such contracts purchased by NFI.

 

3. This Agreement, and sums payable hereunder, may not be assigned by Dealer
without written consent of NFI.

 

4. Dealer acknowledges that NFI charges an acquisition fee and a $75.00 loan
processing charge on all contracts purchased and funded by NFI. The acquisition
fee and loan processing charge are taken from Dealer Proceeds and are
Non-Refundable. The amount is disclosed on each transaction and is set by
Nicholas Financial, Inc.

 

5. Perfection of Security Interest: For each Contract purchased by NFI, Dealer
shall, within 20 days of the date of the Contract or within a lesser time period
if required by applicable law, file and record all documents necessary to
properly perfect the valid and enforceable first priority security interest of
NFI in the Vehicle and shall send NFI all security interest filing receipts. A
Contract shall be subject to Repurchase for the life of the Contract if NFI
suffers a loss due to the Dealership’s failure to (1) file and record, within 20
days of the date of the Contract or within a lesser time period if required by
applicable law, all documents required to properly perfect the valid and
enforceable first priority security interest of NFI in the Vehicle; (2) send NFI
the filing receipts reflecting said perfection.

 

6. Indemnity: As a separate and cumulative obligation, Dealer shall defend and
hold NFI harmless from any and all claims, defenses, offsets, damages, suits,
administrative or other proceedings, cost (including reasonable attorney’s
fees), expenses, losses, and liabilities. (Collectively Claims) arising out of
connected with or relating to the Contract or the goods or services sold there
under. Timing of indemnification is within 7 days of demand by NFI.

 

7. Add-on Products and Services:

 

  a. Defined. “Add-on Products and Services,” or “APS,” shall mean service
contracts, mechanical breakdown contracts, GAP contracts, credit life and credit
accident and health insurance. In addition, the term shall include other
products and services acceptable to and approved in writing by NFI from time to
time.

 

  b. Cancellation of APS. If APS has been sold by the Dealer and financed in a
Contract purchased by NFI, Dealer agrees that such APS shall be cancelable upon
demand by Buyer. Upon such cancellation, Dealer shall immediately notify NFI
that the Buyer has canceled the APS. Upon cancellation, Buyer shall be entitled
to a refund of the unearned portion of the cash price of the APS as provided in
the APS Contract or as may otherwise be required by law, whichever is greater.
As between NFI and Dealer, Dealer agrees to pay to NFI, as appropriate, any
refund due to Buyer under the terms of an APS Contract. Dealer’s liability under
this Section shall be limited to the amount Dealer collected and retained or
otherwise received, directly or indirectly, in connection with the sale of the
APS.

 

8. Privacy: Dealer shall not make any unauthorized disclosure of, or use any
personal information of individual consumers which it receives from NFI or on
NFI’s behalf other than to carry out the purposes for which such information is
received. NFI and Dealer shall comply in all respects with all applicable
requirements of Title V of the Gramm-Leach-Bliley Act of 1999 and its
implementing regulations.

 

9. No Provisions hereof may be modified, changed or supplemented, unless both
parties agree to the amendment in writing.

 

Nicholas Financial, Inc.   Dealer:  

 

By:  

 

  By:  

 

Date:  

 

  Date:  

 



--------------------------------------------------------------------------------

DEALER NAME

 

DEALER NAME

1ST ATLANTA AUTO SALES   APPROVAL AUTO CREDIT INC. 1ST CLASS AUTO SALES   AR
MOTORSPORTS INC 1ST CLASS AUTOS   ARCH ABRAHAM NISSAN LTD 1ST FINANCIAL SERVICES
  ARRIGO DODGE 1ST PLACE AUTO SALES, INC   ASHEBORO FORD LINCOLN 3 D AUTOMOTIVE
GROUP   ASHEBORO HONDA MAZDA 44 AUTO MART   ASTRO LINCOLN MERCURY, INC. 4X4
AUTOS AND MORE   ATCHINSON FORD SALES 5 STARR AUTO   ATLANTA AUTO BROKERS A TO Z
AUTOS, INC   ATLANTA AUTO SHOWCASE AAA MOTORS, INC.   ATLANTA LUXURY MOTORS AACC
AUTO CAR SALES, INC   ATLANTA USED CARS CENTER, INC ABBY’S AUTOS, INC.  
ATLANTIC MOTOR SPORTS ABC AUTOTRADER   ATLANTIS RENT A CAR AND ABRAHAM BUICK,
INC.   AUCTION DIRECT USA ACQUIRED TOUCH LLC   AUDI VOLKSWAGON OF NAPLES ACTION
AUTO SALES & RACING   AURORA CHRYSLER PLYMOUTH ACTION GM   AUTO AMERICA ACTION
MOTORS, INC.   AUTO BANK ACURA OF ORANGE PARK   AUTO BANK, INC. ADAMSON FORD LLC
  AUTO BUYING NETWORK ADOPT-A-CAR, LLC   AUTO CENTER USA LLC ADRIAN DODGE
CHRYSLER JEEP   AUTO CITY AT CLAYTON ADVANCE AUTO WHOLESALE, INC.   AUTO CITY
INC. ADVANCED AUTO BROKERS, INC.   AUTO CREDIT CENTER INC ADVANTAGE FORD LINCOLN
MERCURY   AUTO CREDIT OF KENTUCKY AFFORDABLE MOTORS, INC.   AUTO DIRECT COLUMBUS
OH AFFORDABLE RENTAL SALES   AUTO DIRECT OF CAROLINA AFFORDABLE USED CARS &
TRUCKS   AUTO EXPO OF ROME AIRPORT KIA   AUTO EXPRESS CREDIT INC AL HENDRICKSON
TOYOTA   AUTO FINDERS OF VIRGINIA ALAN BESCO CARS AND TRUCKS   AUTO GALLERY,
INC. ALBION MOTORS, INC.   AUTO LINE, INC. ALETE AUTO GROUP   AUTO MARKET, INC.
ALEXANDER FORD LINCOLN   AUTO MASTERS ALL AMERICAN MOTORS   AUTO PROFESSIONAL
CAR SALES ALLAN VIGIL FORD   AUTO RITE, INC ALLEN TURNER AUTOMOTIVE   AUTO SALES
ALTERNATIVES   AUTO SELECT AMBAR MOTORS, INC.   AUTO SOURCE OF GEORGIA AMERICAN
AUTO SALES   AUTO SPECIALISTS AMERICAN AUTO SALES OF CRYSTAL   AUTO WISE AUTO
SALES ANCHOR AUTO   AUTO WISE OF SHELBYVILLE ANDERSON SUBURU   AUTO WORLD ANDY
CHEVROLET COMPANY   AUTODRIVE, LLC ANDY MOHR BUICK PONTIAC GMC   AUTOHOUSE, US
ANDY MOHR CHEVROLET, INC.   AUTOLICIOUS SALES & SERVICE ANDY MOHR MITSUBISHI,
INC.   AUTOMAX ANDY MOHR NISSAN, INC.   AUTOMAX ANTHONY UNDERWOOD AUTOMOTIVE  
AUTOMOTION ANTHONY WAYNE AUTO SALES   AUTOMOTIVE LIQUIDATORS ANTWERPEN NISSAN,
INC.   AUTOPARK APEX AUTOMOTIVE   AUTOPLEX IMPORT APL OF ORLANDO   AUTOQUICK,
INC.



--------------------------------------------------------------------------------

DEALER NAME

 

DEALER NAME

AUTORAMA PREOWNED CARS   BIARTI AUTO SALES LLC AUTOS AND CYCLES   BICKEL
BROTHERS AUTO SALES INC AUTOS ONLINE   BIG BLUE AUTOS, LLC AUTOS UNLIMITED   BIG
C AUTO CENTER AUTOSTAR   BIG D INC. AUTOVILLE, USA   BIG M CHEVROLET AUTOWAY
CHEVROLET   BIG O DODGE OF GREENVILLE, INC AUTOWAY FORD OF BRADENTON   BILL
BLACK CHEVROLET, AUTOWAY HONDA ISUZU   BILL BRANCH CHEVROLET AUTOWAY NISSAN  
BILL BROWN FORD, INC AUTOWISE LLC   BILL BUCK CHEVROLET, INC AUTOWOLD OF
GREENWOOD LLC   BILL DELORD AUTOCENTER, INC. AUTOWORLD USA   BILL ESTES
CHEVROLET AUTOXSELL SALES & MARKETING   BILL GADDIS CHRYSLER AVERY AUTO SALES
INC   BILL OWENS AUTO SALES AXELROD AUTO OUTLET, INC.   BILL RAY NISSAN AXELROD
CHRYSLER   BILL REILLY’S UNION CITY TOYOT AXELROD PONTIAC   BILLS AUTO SALES &
LEASING,LTD B & B TRUCK CORRAL   BILLY HOWELL FORD-LINCOLN- B & W MOTOR CARS  
BILLY RAY TAYLOR AUTO SALES B & W MOTORS   BILTMORE MOTOR CORP. B H CARS, INC.  
BLACKSTONE IMPORTS OF B T MOTORS   BLAKE HOLLENBECK AUTO SALES IN BACHMAN AUTO
GROUP, INC.   BLEECKER CHEVROLET PONTIAC BA-KARS INC   BLOOMFIELD EUROTECH
IMPORT BALES MOTOR COMPANY INC   BLOOMINGTON AUTO CENTER BALLAS BUICK GMC   BLUE
BOOK CARS BALTIMORE WASHINGTON AUTO   BLUE PRINT AUTOMOTIVE GROUP II BANK AUTO
SALES   BO WILLIAMS BUICK INC. BARBIES AUTOS CORPORATION   BOB BELL CHEV NISSAN,
INC. BARTOW CHEVROLET   BOB BELL FORD BASELINE AUTO SALES, INC.   BOB BOAST
DODGE BASIC AUTO SALES   BOB DANCE HYUNDAI BATTLEGROUND KIA   BOB DANCE KIA
BEACHNUTZ AUTO SALES, LLC   BOB DANIELS BUICK BEAU TOWNSEND NISSAN, INC.   BOB
KING MITSUBISHI BEDFORD AUTO WHOLESALE   BOB KING’S MAZDA BEDFORD NISSAN INC  
BOB MAXEY FORD BEECHMONT FORD   BOB MAXEY LINCOLN-MERCURY BELL & HOWARD
CHEVROLET   BOB MONTGOMERY CHEVROLET, INC. BELL MOTORS   BOB PFORTE MOTORS
BELLAMY AUTOMOTIVE GROUP, INC   BOB PRICE MOTORS, INC BELLE GLADE CHEVROLET
CADILLAC   BOB STEELE CHEVROLET INC. BEN MYNATT PONTIAC BUICK   BOBB SUZUKI
BENSON CAR MART   BOBBY LAYMAN CHEVROLET, INC. BENTON AUTO SALES   BOBBY MURRAY
CHEVROLET BEREA AUTO MALL   BOBBY MURRAY TOYOTA BERGER CHEVROLET   BONIFACE
HIERS MAZDA BERT SMITH INTERNATIONAL   BORCHERDING ENTERPRISE, INC BESSEMER
CHRYSLER JEEP DODGE   BOURBON MOTOR CO. BEST BUY USED CARS   BOWDITCH FORD, INC.
BEST CARS USA, INC.   BRADLEY CHEVROLET, INC. BEST DEAL AUTO SALES   BRADSHAW
ACURA BEST WEST AUTO   BRADY AUTO SALES



--------------------------------------------------------------------------------

DEALER NAME

 

DEALER NAME

BRAMAN HONDA OF PALM BEACH   CAR SOURCE, LLC. BRANDON HONDA   CAR TOWN BRANDON
MITSUBISHI   CAR ZONE BRANDT AUTO BROKERS   CAR ZONE BREAKAWAY HONDA   CAR ZONE
BREMEN MOTORS   CARDINAL CHRYSLER JEEP DODGE BRENTWOOD AUTO SALES   CARL BLACK
BUICK, PONTIAC, GMC BRIGHTON CHRYSLER PLYMOUTH   CARMEL MOTORSPORTS LLC BROMLEY
AUTO SALES, LLC   CARNECTIONS BRONDES FORD MAUMEE LTD   CAROLINA AUTO EXCHANGE
BRONDES FORD, INC   CAROLINA AUTO IMPORTS BROWN MOTOR SALES   CAROLINA MOTORCARS
BRUNOS AUTOMOTIVE SALES, INC.   CAROLINA NISSAN INC. BRUNSWICK AUTO MART  
CARPORT SALES & LEASING, INC. BUCHANAN JENKINS HONDA,   CARRIAGE KIA BUCKEYE
FORD MERCURY, INC.   CARRIAGE MITSUBISHI BUDDY STASNEY’S BUICK PONTIAC  
CARRIAGE TOWNE CHRY DODGE BUDGET AUTO MART   CARS & TRUCKS BUDGET CAR SALES OF
SW FLORIDA   CARS 4 LESS $ BURD FORD   CARS OF ORLANDO BUSH AUTO PLACE   CARS TO
GO AUTO SALES AND BUTLER HYUNDAI INC.   CARS UNLIMITED BUY REPO DIRECT  
CARSMART BUY RITE WHOLESALE   CARSMART OF BLOUNTSTOWN INC BYERLY FORD-NISSAN,
INC   CARSMART, INC. BYERS CHRYSLER LLC   CARY AUTO SALE INC BYERS DELAWARE  
CARZ, INC. BYERS DUBLIN CHEVROLET   CARZONE OF THE GREATER BYERS KIA   CASCADE
AUTO GROUP, LTD BYERS VOLVO   CASTRIOTA CHEVROLET GEO INC. C & S AUTO   CECIL
CLARK CHEVROLET,INC. C F AUTO SALES   CENTRAL CAROLINA PRE-OWNED CADILLAC SAAB
OF ORANGE PARK   CENTURY BUICK CALI-HABANA AUTO SALES CORP.   CENTURY MOTORS
FINANCIAL, INC CALLAHAN AUTO SALES   CERTIFIED AUTO DEALERS CALVARY CARS &
SERVICE, INC   CERTIFIED MOTORS, INC. CANNON AND GRAVES AUTO SALES   CHAMPION
CHEVROLET INC. CAPITAL AUTO BROKERS   CHARLES BARKER IMPORTS CAPITAL BOULEVARD
AUTO SALES   CHARLOTTE HONDA - VW CAPITAL CADILLAC HUMMER   CHASE MOTORS
CORPORATION CAPITAL CITY IMPORTS   CHEAPERCAR.COM CAPITAL MOTORS   CHECKERED
FLAG HONDA CAPITOL AUTO   CHEVROLET BUICK OF QUINCY INC. CAPITOL AUTO SALES,
INC.   CHRIS CARROLL AUTOMOTIVE CAR AMERICA   CHRIS LEITH CHEVROLET CAR CENTRAL
  CHRIS LEITH DODGE CAR COLLECTION OF TAMPA INC.   CHRIS SPEARS PRESTIGE AUTO
CAR COLLECTION, INC.   CHRONIC INC. CAR CONNECTION   CHRYSLER JEEP OF NORTH
OLMSTED CAR CORRAL   CHUCK CLANCY DODGE CHRYSLER CAR DEALZ   CINCY IMPORTS CAR
DEPOT   CIRCLE CITY ENTERPRISES, INC. CAR FINDERS   CITRUS AUTO LLC CAR NET USA
  CITRUS CHRYSLER JEEP DODGE



--------------------------------------------------------------------------------

DEALER NAME

 

DEALER NAME

CITRUS KIA   CR MOTOR SALES, INC. CITY AUTO SALES   CRAIG & BISHOP, INC. CITY
CHEVROLET   CRAIG & LANDRETH INC CITY HYUNDAI   CREDIT CARS SALES CITY KIA  
CREDIT MASTER AUTO SALES CITY MITSUBISHI   CRENCOR LEASING & SALES CITY MOTORS,
INC   CRESCENT FORD, INC CITY TO CITY AUTO SALES, LLC   CRESTMONT HYUNDAI, LLC
CLARK’S SUNSHINE   CREWS CARS CLASSIC BUICK OLDSMOBILE   CRM MOTORS, INC.
CLASSIC CADILLAC ATLANTA CORP   CRONIC CHEVROLET OLDSMOBILE CLASSIC CHEVROLET
BMW   CRONIC CHEVROLET, OLDSMOBILE- CLASSIC FORD   CRONIN FORD CLASSIC FORD
LINCOLN MERCURY   CROSS AUTOMOTIVE CLAYTON PRE-OWNED AUTO   CROSSROADS AUTO
SALES INC CLEARWATER TOYOTA   CROSSROADS CHRYSLER JEEP DODGE CLERMONT DODGE  
CROSSROADS FORD COASTAL AUTO GROUP INC. DBA   CROSSROADS FORD OF COASTAL CARS,
INC.   CROSSWALK AUTO COASTAL CHEVROLET, INC.   CROWN AUTO DEALERSHIPS INC.
COASTAL MITSUBISHI   CROWN MOTOR SPORTS COCONUT CREEK MITSUBISHI   CROWN MOTORS
INC COGGIN CHEVROLET AT   CROWN NISSAN COGGIN HONDA   CROWN NISSAN GREENVILLE
COGGIN NISSAN   CRUISER AUTO SALES COGGIN NISSAN AT THE AVENUES   CRYSTAL MOTOR
CAR COMPANY, INC COGGIN PONTIAC OF ORANGE PARK   CURRY HONDA COGGIN PONTIAC-GMC
  CUZZ’S AUTOSALES, INC. COLUMBUS AUTO RESALE, INC   D & D MOTORS, INC. COLVIN
AUTO SALES & SERVICE   DADE CITY CHEVROLET INC COMBS & CO   DALE JARRETT FORD
COMMUNITY AUTO CENTER   DALLAS CPDJ COMMUNITY MOTORS, INC   DAN CUMMINS CHV
BUICK PONTIAC CONRAD AUTO SALES, INC.   DAN TOBIN PONTIAC BUICK GMC CONTEMPORARY
MITSUBISHI   DAN TUCKER AUTO SALES CONYERS NISSAN   DAN’S AUTO SALES, INC COOK
MOTORS SALES   DARCARS WESTSIDE PRE-OWNED CORAL PALM AUTO SALES   DAVE EDWARDS
TOYOTA COUGHLIN AUTOMOTIVE OF   DAVID SMITH AUTOLAND, INC. COUGHLIN CHEVROLET-
NEWARK   DAVIS MOTORS, INC. COUGHLIN CHEVROLET OF   DAYS CAMPING & RV CENTER,
INC. COUGHLIN FORD OF CIRCLEVILLE   DAY’S CHEVROLET COUGHLIN PONTIAC BUICK GMC  
DAYTON ANDREWS DODGE COUNTRYSIDE FORD OF CLEARWATER   DAYTON ANDREWS INC. COUNTY
MOTOR CO., INC.   DAYTONA AUTO SPORT COURTESY CHRYSLER JEEP DODGE   DAYTONA
DODGE COURTESY FORD   DEACON JONES AUTO PARK COURTESY HYUNDAI, INC   DEALS ON
WHEELS AUTO MART COURTESY PALM HARBOR HONDA   DEECO AUTO SALES COVINGTON FORD,
MERCURY, INC.   DEER FORD COX CHEVROLET INC   DELAND HONDA COX CHRYSLER JEEP
DODGE   DELAND TOYOTA COX MAZDA   DELMONTE MOTOR CARS & TRUCKS COYLE CHEVROLET  
DELRAY IMPORTS, INC



--------------------------------------------------------------------------------

DEALER NAME

 

DEALER NAME

DELUCA TOYOTA INC   EC’S WHOLESALE DENNIS AUTO POINT   ED HARRISON AUTO SALES
INC. DENNY’S AUTO SALES, INC.   ED MARTIN PONTIAC GMC DETROIT HUMMER   ED MORSE
AUTO PLAZA DETROIT II AUTO FINANCE   ED SCHMIDT AUTOMOTIVE GROUP DEWEY BARBER
CHEVROLET   ED TILLMAN AUTO SALES DEWITT MOTORS   ED VOYLES CHRYSLER-PLYMOUTH
DIANE SAUER CHEVROLET, INC.   ED VOYLES HONDA DICK BROOKS HONDA   EDGE MOTORS
DICK MASHETER FORD, INC.   EDWARDS CHEVROLET CO DICK SCOTT NISSAN, INC.   EJ’S
QUALITY AUTO SALES, INC. DICK SMITH MUTSUBISHI   ELDER FORD OF TAMPA LLC DIMMITT
CHEVROLET   ELITE AUTO GROUP DIRECT AUTO EXCHANGE, LLC   ELITE AUTOMOTIVE GROUP,
LLC DIRECT SALES & LEASING   ELITE MOTORCARS DISCOUNT AUTO BROKERS   ELITE
MOTORS INC DISCOUNT AUTO BROKERS   ELITE MOTORS, INC. DISCOUNT AUTO OUTLET CORP.
OF   EMMONS AUTO BROKERS DISCOUNT AUTO SALES   EMPIRE AUTO LLC DM MOTORS, INC.  
EMPIRE AUTOMOTIVE GROUP DMC AUTO EXCHANGE   ENTERPRISE DOMESTIC ACQUISITIONS  
ENTERPRISE CAR SALES DON HINDS FORD, INC.   ENTERPRISE CAR SALES DON JACKSON
CHRYSLER DODGE   ENTERPRISE CAR SALES DON MARSHALL CHYSLER CENTER   ENTERPRISE
CAR SALES DON REID FORD INC.   ENTERPRISE LEASING CO OF DON SEELYE DAEWOO  
ENTERPRISE LEASING CO OF GA DORAL CARS OUTLET   ENTERPRISE LEASING CO. OF ORL.
DOUGLAS COUNTY DODGE   ENTERPRISE LEASING COMPANY DOWNTOWN FORD LINCOLN  
ENTERPRISE LEASING COMPANY DOWNTOWN FORD, INC.   ENTERPRISE LEASING COMPANY
DRAEGER MOTOR SALES, INC.   ERNEST MCCARTY FORD DRAKE MOTOR COMPANY   ERNEST
MOTORS, INC. DREAM CARS UNLIMITED   ESSERMAN NISSAN LTD DRIVE AWAY AUTO, LLC  
EVEREST AUTOMOTIVE GROUP, INC DRIVE NOW AUTO SALES   EXCLUSIVE CARZ AND AUTO
DRIVE SOURCE   EXECUTIVE MOTORS, INC. DRIVERIGHT AUTO SALES, INC.   EXOTIC
MOTORCARS DRIVERS CAR MART   EXPRESS CARS LIMITED DRY RIDGE TOYOTA   EXTREME
DODGE DODGE TRUCK DUGAN CHEVROLET PONTIAC   E-Z AUTO RENTAL DUNN CHEVROLET OLDS
INC.   FABIAN AUTO SALES, LLC DUNNS WHOLESALE AUTO SALES   FAIRBORN BUICK
PONTIAC GMC DUVAL FORD   FAIRFIELD FORD DUVAL HONDA   FAITH MOTORS, INC. DUVAL
MOTORCARS OF GAINESVILLE   FAMILY KIA DUVALL ACCURA   FAMILY MOTORS E & F AUTO
GROUP   FARM & RANCH AUTO SALES INC. EAGLE ONE AUTO SALES   FERCO MOTORS EARL
TINDOL FORD, INC.   FERMAN CHEVROLET EAST ORLANDO KIA   FERMAN CHRYSLER JEEP
DODGE AT EASTGATE MOTORCARS, INC   FERMAN NISSAN ECONOMIC AUTO SALES INC   FERN
CREEK AUTO SALES, INC. ECONOMY MOTORS   FIELDS CERTIFIED AUTO FINANCE



--------------------------------------------------------------------------------

DEALER NAME

 

DEALER NAME

FIRKINS C.P.J.S.   GENE GORMAN AUTO SALES FIRKINS NISSAN   GEN-X CORP FIRST
CHOICE AUTOMOTIVE INC   GEORGE NAHAS OLDSMOBILE INC FIRST CLASS CAR CO   GEORGE
WAIKEM FORD, INC. FIRST COAST AUTO CONNECTION   GEORGES ENTERPRISES, INC. FIRST
STOP AUTO SALES   GERMAIN FORD FIRST TEAM HYUNDAI   GERMAIN HONDA FITZGERALD
MOTORS, INC.   GERMAIN OF SARASOTA FLEET SALES   GERMAIN TOYOTA FLORIDA AUTO
EXCHANGE   GERRY WOOD HONDA FLORIDA GULF COAST, LLC   GETTEL NISSAN INC FLORIDA
SELECT PREOWNED   GETTEL TOYOTA FLOW CHEVROLET LLC   GILLYS LTD, LLC FLOW HONDA
  GLADDING CHEVROLET, INC. FOLGER AUTOMOTIVE, LLC   GLASSMAN OLDSMOBILE, INC.
FOOTHILL FORD   GLEN BURNIE AUTO EXCHANGE, INC FORT MYERS MITSUBISHI   GLENBROOK
DODGE, INC. FORT MYERS TOYOTA INC.   GLENBROOK HYUNDAI FORT WAYNE ACURA   GLENN
BUICK GMC TRUCKS FORT WAYNE TOYOTA/LEXUS OF   GLOBAL MOTORIST FOUNTAIN AUTO MALL
  GO! AUTO STORE FOX AUTO SALES   GOLDEN OLDIES FRANK MYERS AUTO SALES, INC  
GOLDMARK AUTO GROUP FRANK NERO LINCOLN/MERCURY   GOLLING CHRYSLER JEEP FRED
MARTIN MOTOR COMPANY   GOOD MOTOR COMPANY FREEDOM AUTOMOTIVE GROUP   GOOD RIDES,
INC. FREEDOM DODGE CHRYSLER JEEP   GOODMAN CHEV OLDS CAD NISSAN FREEDOM FORD,
INC.   GORDON CHEVROLET-GEO FRESH START AUTO SALES   GOSS SUZUKI OF RIVERGATE
FRIDAY’S AUTO SALES, INC.   GRAHAM AUTO SALES FRITZ ASSOCIATES   GRAND 54 AUTO
SALES INC. FRONT ROW MOTORS, II   GRANT MOTORS CORP. FUREYS WHEEL WORLD   GREAT
LAKES HYUNDAI, INC. FWB SPORTS & IMPORTS   GREEN FORD, INC GA BEST CAR DEALS  
GREEN TREE TOYOTA GAINESVILLE DODGE   GREENBRIER DODGE OF CHES, INC. GAINESVILLE
NISSAN   GREENBRIER OLDS GMC PONTIAC GALEANA CHRYSLER PLYMOUTH   GREENBRIER
TRUCK CENTER, INC. GANLEY BEDFORD IMPORTS INC   GREENBRIER VW LLC GANLEY
CHEVROLET, INC   GREENE FORD COMPANY GANLEY DODGE   GREENLIGHT MOTORS, LLC
GANLEY EAST, INC   GREENLITE AUTO SALES, INC. GANLEY FORD WEST, INC.   GREENWAY
CHRYSLER JEEP DODGE GANLEY FORD, INC   GREENWAY FORD, INC GANLEY NISSAN  
GREENWOOD’S HUBBARD CHEVY OLDS GANLEY, INC   GREER NISSAN GARY SMITH FORD   GREG
BELL CHEVROLET OLDSMOBILE GASPARILLA MOTORS, LLC   GREG SWEET CHEVY BUICK OLDS
GATE CITY MOTOR COMPANY, INC.   GRIFFIN FORD SALES, INC. GATEWAY HONDA  
GRIFFITH AUTO GROUP GATOR AUTO MALL, LLC   GROGANS TOWNE CHRYSLER GATOR
CHRYSLER-PLYMOUTH, INC.   GROVEPORT MOTORCAR GATORLAND TOYOTA   GULF COAST AUTO
WHOLESALE GENE GORMAN & ASSOC. INC. DBA   GULF COAST AUTOS INC



--------------------------------------------------------------------------------

DEALER NAME

 

DEALER NAME

GULF COAST MOTORS   HOOVER TOYOTA, LLC GULF WEST AUTOMOTIVE, INC.   HUBERT
VESTER TOYOTA SCION GUS MACHADO FORD, INC.   HUBLER CHEVROLET CADILLAC INC
GWINNETT PLACE FORD   HUBLER CHEVROLET INC GWINNETT PLACE HONDA   HUBLER MAZDA
SOUTH GWINNETT PLACE KIA   HUBLER NISSAN, INC. GWINNETT PLACE NISSAN   HUFF
FORD, INC. GWINNETT SUZUKI   HUNTLEY CHEVROLET BUICK H & H AUTO SALES   HUSTON
MOTORS INC. HAASZ AUTO MALL, LLC   HUTCHINSON PONTIAC GMC HAIMS MOTORS INC   HWY
150 BUYERS WAY, INC. HALEY FORD   HWY 39 PRE-OWNED AUTO SALES HALEY TOYOTA OF
RICHMOND   HYMAN AUTO OUTLET, LLC HALLMARK HYUNDAI   HYUNDAI OF LOUISVILLE HANNA
IMPORTS   HYUNDAI OF NEW PORT RICHEY HAPPY AUTO MART   HYUNDIA OF GREER HARBOR
CITY AUTO SALES, INC.   HYUNDIA OF ORANGE PARK HARDIE’S USED CARS, LLC  
ICARSNOW.COM OF MONROE HARRELSON NISSA   IDEAL IMPORTS LLC HARRELSON TOYOTA  
IMAGINE CARS HATCHER’S AUTO SALES   IMPORT CARS R US HATFIELD KIA   IMPORT
MOTORSPORT, INC HAWKINS MOTOR SALES   IMPORTS PERFORMANCE HAYDOCY PONTIAC-GMC
TRUCK INC   INC MOTORSPORTS HEATH MOTORSPORTS   INDY AUTO BROKERS HEATHS TOYS
AUTO SALES   INDY MOTORWERKS HELLER CAR COMPANY, INC   INTEGRITY AUTO
CONSULTANTS LLC HENDRICK HONDA   INTEGRITY AUTO SALES, INC. HENNA AUTOPLEX  
INTEGRITY MOTORS, INC HENNESSY MAZDA PONTIAC GMC   INTERNATIONAL MOTORS HENRY
COUNTY MOTOR SALES INC   J & C AUTO SALES HERB KINMAN CHEVROLET, INC.   J & C
AUTO SALES HERITAGE AUTO SALES, LLC   J & M AFFORDABLE AUTO, INC. HERITAGE
VOLKSWAGEN, INC.   J.W. TRUCK SALES, INC. HIBDON MOTOR SALES   JACK DEMMER FORD,
INC. HICKORY HOLLOW CARNIVAL KIA   JACK MATIA CHEVROLET HIESTER PREOWNED
CLEARANCE CTR   JACK MURPHY’S USED CARS HIGH Q AUTOMOTIVE CONSULTING   JACK
STONES CREEKSIDE SALES HIGHLINE IMPORTS, INC.   JACKSONVILLE CHRYSLER HILLMAN
MOTORS, INC.   JADES AUTO SALE INC HOFFMAN AUTO SALES   JAKE SWEENEY CHEVROLET,
INC HOGSTEN AUTO WHOLESALE   JAKMAX HOLLER CHEVROLET   JAM VEHICLES, INC,
HOMETOWN AUTO MART, INC   JAMES O’NEAL CHRY-DODGE JEEP HOMETOWN AUTO, INC.  
JAMIE’S DISCOUNT AUTO SALES HONDA CARS OF BRADENTON   JARRARD PRE-OWNED VEHICLES
HONDA CARS OF ROCK HILL   JARRETT FORD HAINES CITY HONDA EAST   JARRETT FORD OF
PLANT CITY HONDA MALL OF GEORGIA   JARRETT-GORDON FORD OF WINTER HONDA OF
CONYERS   JAY PONIIAC BUICK HONDA OF FORT MYERS   JAY’S USED CARS, LLC. HONDA OF
MENTOR   JB’S AUTO SALES OF PASCO, INC. HONDA OF PORT RICHEY   JC AUTOMAX HONEST
ENGINES   JC AUTOMAX



--------------------------------------------------------------------------------

DEALER NAME

 

DEALER NAME

JC LEWIS FORD, LLC

  KEN GANLEY NISSAN INC

JEFF SCHMITT AUTO GROUP

  KENDALL AUTO SALES CORP

JEFF WYLER ALEXANDRIA, INC.115

  KENNYS AUTO SALES, INC

JEFF WYLER CHEVROLET, INC

  KEN’S AUTOS

JEFF WYLER FLORENCE

  KENS KARS

JEFF WYLER SPRINGFIELD, INC

  KENT MOTORS

JEFFERSON MOTOR COMPANY

  KERNERSVILLE DODGE

JENKINS ACURA

  KERRY CHEVROLET, INC.

JENKINS HYUNDAI

  KERRY TOYOTA

JENKINS HYUNDAI OF BRADENTON

  KEVINS CAR SALES

JENKINS NISSAN, INC.

  KEY CHRYLSER PLYMOUTH INC

JERRY WILSON’S MOTOR CARS

  KIA ATLANTA SOUTH

JIM BURKE NISSAN

  KIA AUTO SPORT

JIM DOUGLAS SALES AND SERVICE

  KIA OF ALLIANCE

JIM SHELL AUTO SALES.COM

  KIA OF ANDERSON

JIM SKINNER FORD INC

  KIA OF BEFORD

JIM WHITE HONDA

  KIA OF CLARKSVILLE

JIM WOODS AUTOMOTIVE, INC.

  KIA OF CONYERS

JOE FIRMENT CHEVROLET

  KIA OF GASTONIA

JOE RICCI MITSUBISHI DEARBORN

  KIA OF GREER

JOEY D’S AUTO OUTLET

  KIA OF WESLEY CHAPEL

JOHN BAILEY OLDS

  KIA STONE MOUNTAIN

JOHN BLEAKLEY FORD

  KIA STORE ANNISTON

JOHN HIESTER CHRYSLER DODGE

  KIA TOWN CENTER

JOHN JONES AUTOMOTIVE

  KINGDOM MOTOR CARS

JOHN JONES CHEVY PONTIAC OLDS

  KINGS FORD, INC

JOHN M. LANCE FORD LLC

  KING’S NISSAN

JOHN SNYDER AUTO MART, INC.

  KOE-MAK CORP

JORDAN AUTO SALES

  KUHN HONDA VOLKSWAGON

JOSEPH MOTORS

  KUHN MORGAN TOYOTA SCION

JOSEPH TOYOTA INC.

  LA BAMBA AUTO SALES, LLC

JPL AUTO EMPIRE

  LAFONTAINE AUTO GROUP

JT AUTO INC.

  LAKE KEOWEE CHRYSLER DODGE LLC

JULIANS AUTO SHOWCASE, INC.

  LAKE NISSAN SALES, INC.

JUPITER MOTORS

  LAKE NORMAN INFINITI

JUST-IN-TIME AUTO SALES INC

  LAKE PLACID MOTOR CAR, INC

K & B FINANCIAL SERVICES INC

  LAKELAND AUTO MALL

K B AUTO EMPORIUM

  LAKELAND CHRYSLER PLYMOUTH,INC

K J ENTERPRISES

  LAKELAND TOYOTA INC.

KACHAR’S USED CARS, INC.

  LAKES AUTO SALES, INC.

KAR AUTO SALES

  LANCASTERS AUTO SALES, INC.

KAR WHOLESALE

  LANDMARK CDJ OF MONROE, LLC

KARZ DIRECT

  LANDMARK DODGE CHRY/PLYM

KDK AUTO BROKERS

  LANG CHEVROLET COMPANY

KEFFER CHRY PLYM JEEP

  LANIGAN’S AUTO SALES

KEFFER HYUNDAI

  LARRY JAY IMPORTS, INC

KEFFER OF MOORESVILLE, LLC

  LARRY’S CAR CONNECTION

KEITH HAWTHORNE HYUNDAI, LLC

  LARRY’S USED CARS

KEITH HAWTHORNE MAZDA

  LASH AUTO SALES, INC.

KEITH HAWTORNE FORD

  LEADERSHIP MOTORS EXPORTS INC

KEITH JORDANS 10 & UNDER

  LEBANON FORD LINCOLN

KEITH PIERSON TOYOTA

  LEE HYUNDAI INC

KELLER FORD, INC.

  LEE MOTOR COMPANY, INC.

KELLY FORD

  LEE’S AUTO SALES, INC



--------------------------------------------------------------------------------

DEALER NAME

 

DEALER NAME

LEGACY NISSAN

  MATT CASTRUCCI

LEGACY TOYOTA

  MATTHEWS MOTOR COMPANY

LEITH LINCOLN MERCURY

  MATTHEWS MOTORS INC.

LEITH MITSUBISHI

  MATTHEWS-CURRIE FORD CO

LES STANFORD FORD

  MAXIE PRICE CHEVROLETS OLDS,

LIBERTY FORD LINCOLN MERC INC

  MAXIMUM DEALS, INC.

LIBERTY FORD SOUTHWEST, INC

  MAXTON MOTORS

LIBERTY PONTIAC GMC TRUCK, INC

  MAZDA SAAB OF BEDFORD

LIGHTHOUSE TOYOTA

  MAZDA WESTSIDE

LIMBAUGH TOYOTA, INC.

  MCCORMACK CARS

LINDELL MAZDA

  MCGHEE AUTO SALES INC.

LINDSAY ACURA

  MCKENNEY CHEVROLET

LIONS MOTORS CORP.

  MCKENNEY DODGE LLC

LOCAL WHOLESALE

  MCKENNEY-SALINAS HONDA

LOCKHART HUMMER, INC.

  MCKENZIE MOTOR COMPANY, INC,

LOGANVILLE FORD

  MCKINNEY DODGE CHRYSLER

LOKEY NISSAN

  MCPHAILS AUTO SALES

LOKEY OLDSMOBILE INC

  MCVAY MOTORS, INC.

LORINNS USED VEHICLES

  MECHANICSVILLE HONDA

LOU BACHRODT CHEVROLET

  MECHANICSVILLE TOYOTA

LOU SOBH PONTIAC/BUICK/GMC

  MEDLIN MOTORS, INC.

LOWES AUTO SALES

  MENTOR IMPORTS,INC.

LUXURY CARS & FINANCIAL, INC.

  METRO FORD LINCOLN MERCURY

LUXURY IMPORTS

  METRO HONDA

LYNNHAVEN LINCOLN MERCURY

  METRO MITSUBISHI

MACE MOTORS

  METRO USED CARS

MACKENNEY AUTO SALES

  METROLINA S & H AUTO SALES INC

MADISON MOTORS

  METROPOLITAN LINCOLN MERCURY

MAGIC IMPORTS OF

  MICHAEL’S AUTO

MAGIC IMPORTS OF

  MICHIGAN CAR & TRUCK, INC.

MAHER CHEVROLET INC

  MID OVERSEAS, INC.

MAJOR MOTORS SALES

  MIDDLETON USED CARS

MALCOLM CUNNINGHAM FORD

  MIDDLETOWN FORD, INC

MALIBU MOTORS

  MIDFIELD MOTOR COMPANY, INC.

MALL OF GEORGIA AUTO SALES

  MID-TOWNE AUTO CENTER, INC.

MALOY AUTOMOTIVE LLC

  MIDWEST MOTORS & TIRES

MANNING MOTORS, INC.

  MIKE ALBERT LEASING INC

MARANATHA CAR CO

  MIKE BASS FORD

MARIETTA AUTO MART

  MIKE CASTRUCCI CHEVY OLDS

MARK BRADLEY AUTO SALES

  MIKE CASTRUCCI FORD OF ALEX

MARK THOMAS FORD

  MIKE CASTRUCCI FORD SALES

MARKET STREET MOTORS

  MIKE ERDMAN MOTORS, INC.

MARLIN MOTORS, INC.

  MIKE PRUITT HONDA, INC

MARLOZ OF HIGH POINT

  MIKE SHAD NISSAN

MARLOZ OF STATESVILLE

  MIKE’S AUTO FINANCE

MAROONE FORD OF MARGATE

  MIKE’S BUICK PONTIAC GMC

MARSHALL MOTORS OF FLORENCE

  MIKES PREOWNED SUPERSTORE

MARTELL LINCOLN MERCURY

  MILLENIUM AUTOMOTIVE GROUP

MASHBURN MOTORS

  MILLER MOTOR CARS

MASTER CAR INTERNATIONAL, INC

  MILTON DODGE CHRYSLER JEEP

MASTER CARS

  MILTON MARTIN HONDA

MATHEWS BUDGET AUTO CENTER

  MINCER MOTORS, INC.

MATHEWS FORD OREGON, INC

  MINIVAN SOURCE, INC.

MATIA MOTORS, INC

  MINT CONDITION AUTO SALES, INC



--------------------------------------------------------------------------------

DEALER NAME

 

DEALER NAME

MIRA AUTO SALES

  NISSAN SOUTH

MIRACLE CHRYSLER DODGE JEEP

  NORTH BROTHERS FORD, INC

MISSION AUTOMOTIVE, LLC

  NORTH FLORIDA AUTO INC.

MITCH SMITH CHEVROLET

  NORTH POINT MOTORS, LLC

MLM AUTOBROKERS LLC

  NORTHGATE FORD LINCOLN MERCURY

MODERN CORP

  NORTHLAND CHRYSLER JEEP DODGE

MODERN TOYOTA

  NORTHPOINTE AUTO SALES

MOMENTUM AUTO SALES LLC

  NOURSE CHILLICOTHE

MONROE DODGE/CHRYSLER INC.

  NU-WAVE AUTO CENTER

MONTEVALLO IMPORTS, LLC

  OAK TREE MOTORS

MONTGOMERY MOTORS

  OASIS AUTO SALES INC

MONTROSE FORD

  O’BRIEN AUTO CENTER

MONTROSE MAZDA KENT

  OCEAN AUTO SALES OF MIAMI INC

MONTROSE TOYOTA

  OCEAN MAZDA

MONTROSE TRI COUNTY KIA

  O’CONNOR AUTOMOTIVE, INC

MORAN CHEVROLET

  O’DANIEL MOTOR SALES, INC.

MOTOR CAR CONCEPTS II

  OFF LEASE ONLY

MOTOR CARS HONDA

  OHARA CHRYSLER DODGE JEEP, INC

MOTOR NATION LLC

  OHIO WHOLESALE AUTO SHIPPERS

MOTORVENTURE, LLC

  OLD SOUTH SALES INC.

MR T’S AUTO DETAIL & SALES INC

  OMNI AUTO SALES

MT CLEMENS AUTO CENTER

  ON THE ROAD AGAIN, INC.

MULLINAX AUTO SALES

  ON TRACK AUTO MALL, INC.

MULLINAX FORD OF PALM BEACH

  ON TRACK AUTO SALES, INC.

MUNZY’S MOTORS INC

  ONYX MOTORS

MURPHY MOTORS

  ORANGE PARK DODGE

MY AUTO IMPORT CENTER

  ORANGE PARK MITSUBISHI

MY FLORIDA DIRECT AUTO

  ORLANDO AUTO BROKERS, INC.

N T I

  OXMOOR TOYOTA

NALLEY HONDA

  P&L AUTO SALES

NALLEY INFINITI

  PAGE TOYOTA

NALLEY JAGUAR ROSWELL

  PAIR OF ACES AUTO SALES

NAPLES AUTOMOTIVE GROUP INC

  PALAFOX MOTORS, INC.

NAPLES NISSAN

  PALM AUTOMOTIVE GROUP

NAPLETON’S NORTH PALM AUTO PK

  PALM BAY FORD

NATIONAL AUTO FINANCE

  PALM BAY MOTORS

NATIONAL CAR MART, INC

  PALM BEACH AUTO DIRECT

NATIONAL CAR SALES

  PALM CHEVROLET

NEIL HUFFMAN NISSAN

  PALM CHEVROLET OF GAINESVILLE

NEIL HUFFMAN VW

  PALM HARBOR HONDA

NELSON AUTO SALES, INC.

  PALMER DODGE INC.

NELSON MAZDA

  PALMETTO PREOWNED

NELSON MAZDA RIVERGATE

  PANAMA CITY AUTOMOTIVE

NETWORK AUTO SALES INC

  PANHANDLE AUTOMOTIVE INC.

NEW DAWN AUTO MALL

  PARADISE FORD

NEW MILLENNIUM AUTO SALES, INC

  PARADISE MOTOR SALES

NEW WAY AUTOMOTIVE

  PARAMOUNT AUTO

NEWTON MOTORS

  PARK AUTO MALL, INC

NEWTON’S AUTO SALES, INC.

  PARK FORD

NEXT GENERATION MOTORS, INC.

  PARKS AUTOMOTIVE, INC

NICHOLAS DATA

  PARKS CHEVROLET - GEO

NICHOLS DODGE, INC.

  PARKS CHEVROLET, INC

NICK MAYER LINCOLN MERCURY INC

  PARKWAY FORD, INC.

NISSAN ON NICHOLASVILLE

  PARS IMPORTS, INC



--------------------------------------------------------------------------------

DEALER NAME

 

DEALER NAME

PATRICK O’BRIEN JR CHEVROLET

  PRIORITY 1 MOTORS, LLC

PATRICK O’BRIEN JR, CHEV. INC.

  PRO CAR AUTO GROUP, INC

PATRIOT AUTOMOTIVE SALES &

  PROCAR

PATTERSON ENTERPRISE

  PROCTOR & PROCTOR

PAUL HARVEY FORD SALES

  PROFESSIONAL AUTO SALES

PAUL MILLER FORD, INC.

  QUALITY CARS & TRUCKS

PAYLESS CAR SALES

  QUALITY CHRYSLER OF GREENWOOD

PEARCE AUTO SALES, INC

  QUALITY IMPORTS

PEARSON FORD, INC.

  QUALITY IMPORTS, INC

PEARSON IMPORTS, INC.

  QUALITY MAZDA VOLSWAGAON

PEGGY’S AUTO SALES

  QUALITY PONTIAC LTD

PELHAM’S AUTO SALES

  QUICK & WISER AUTO SALES

PENCE NISSAN

  R & R WHOLESALE

PENSACOLA AUTO BROKERS, INC

  R.H. CARS, INC.

PEOPLE’S CHOICE AUTO SALES INC

  R.K. CHEVROLET

PERFORMANCE GMC OF

  RAIMERS MOTORS INC.

PERSINGER AUTOMOTIVE

  RALLYE MOTORS, INC

PETE MOORE CHEVROLET, INC

  RANDY MARION CHEVROLET PONTIAC

PETERS AUTO SALES, INC.

  RANKL & RIES MOTORCARS, INC

PHIL SMITH CHEVROLET

  RAY SKILLMAN CHEVROLET

PHILLIPS BUICK PONTIAC GMC INC

  RAY SKILLMAN EASTSIDE

PHILLIPS CHRYSLER-JEEP, INC

  RAY SKILLMAN FORD INC.

PIEDMONT AUTO SALES NETWORK

  RAY SKILLMAN NORTHEAST MAZDA

PIEDMONT HONDA

  RAY SKILLMAN OLDSMOBILE AND

PILES CHEV-OLDS-PONT-BUICK

  RAY SKILLMAN WESTSIDE

PINEVILLE IMPORTS

  RDM AUTOMOTIVE GROUP

PINNACLE AUTO HOLDINGS

  RE BARBER FORD INC

PINNACLE AUTO SALES

  RED HOAGLAND HYUNDAI, INC.

PITTSBORO FORD

  RED HOAGLAND PONTIAC GMC INC

PLAINFIELD AUTO SALES, INC.

  REDMOND AUTOMOTIVE

PLANET SUZUKI

  REGAL PONTIAC, INC.

PLATINUM MOTOR CARS

  RELIABLE AUTO SALES

PLATTNER AUTOMOTIVE OF VENICE

  RELIABLE TRUCK SALES

PLATTNER’S

  RELIABLE USED CARS

PLATTNER’S WINTER PARK

  RENAIASSANCE MOTOR CARS LLC

PLAZA MOTORS, INC.

  RICH FORD LINCOLN MERCURY

POMOCO CHRYSLER/PLY OF HAMPTON

  RICH MORTONS GLEN BURNIE

POMPANO HONDA

  RICHMOND DODGE HONDA

PORT MOTORS

  RICHMOND FORD

POTAMKIN CHEVROLET

  RICK CASE HYUNDAI

POTAMKIN HYUNDAI, INC.

  RICK CASE MOTORS, INC.

POWER PONTIAC GMC OLDSMOBILE

  RICK DAVENPORT AUTO SALES, INC

PREFERRED AUTO

  RICK HENDRICK CHEVROLET

PREMIER AUTO BROKERS, INC.

  RICK MATTHEWS BUICK PONTIAC

PREMIER FORD LINCOLN MERCURY

  RICKS AUTO SALES

PREMIER MOTORCAR GALLERY

  RICK’S AUTO SALES INC.

PREMIERE CHEVROLET, INC.

  RINCON SELECT AUTOMOTIVE SALES

PREMIUM AUTO SALES AND SERV

  RIOS MOTORS

PRESTIGE AUTO SALES & RENTALS

  RITA CASE CARS INC

PRESTIGE LEASING AND SALES INC

  RIVER CITY AUTO CENTER

PRESTON HYUNDAI

  RIVERCHASE KIA

PREVIOUSLY OWNED MOTORS, INC.

  RIVERGATE CARNIVAL KIA

PRICED RIGHT CARS, INC

  RIVERGATE TOYOTA

PRIME MOTORS, INC.

  RIVERSIDE MOTORS, INC



--------------------------------------------------------------------------------

DEALER NAME

 

DEALER NAME

ROBKE CHEVROLET COMPANY

  SCHUMACHER AUTOMOBILE, INC

ROCK BOTTOM AUTO SALES, INC.

  SCOTT EVANS CHRYSLER PLYMOUTH

ROD HATFIELD CHEVROLET, LLC

  SCOTTS LOT

ROGER DEAN CHEVROLET

  SECONDARY STRATEGIES, INC.

RON ANDERSON CHEVROLET-

  SELECT IMPORTS

RON BUTLER MOTORS, LLC

  SEMMES AUTO SALES, INC.

ROSE CHEVROLET, INC.

  SERPENTI CHEVROLET OF ORVILLE

ROSE CITY MOTORS

  SERPENTINI CHEVROLET OF

ROSE CITY MOTORS

  SERRA AUTOMOTIVE

ROSE CITY MOTORS 2

  SEXTON AUTO SALES, INC

ROSEVILLE CHRYSLER JEEP

  SHAMBURG AUTO SALES

ROSS’S AUTO SALES

  SHARPNACK FORD

ROUTE 4 AUTO STORE

  SHAWNEE MOTORS GROUP

ROY CAMPBELL CHEVROLET, INC.

  SHEEHAN PONTIAC

ROY O’BRIEN, INC

  SHEEHY FORD MERCURY

ROYAL AUTOMOTIVE

  SHUTT ENTERPRISES

RPM MOTORSPORTS OF ATLANTA LLC

  SIMMONS NISSAN

RTI AUTO SALES

  SIMS BUICK PONTIAC, LLC

RYAN’S AUTO SALES

  SITTON BUICK COMPANY, INC.

S S & M AUTOMOTIVE

  SKINNER MOTORS, INC.

S WILSON’S AUTO SALES

  SMART CARS, INC.

S-9 AUTO SALES

  SMITH FORD

SAM GALLOWAY FORD INC.

  SMITH’S AUTO SALES

SAM SWOPE AUTO GROUP, LLC

  SMZ AUTO IMPORT, INC.

SAM SWOPE PONTIAC BUICK GMC

  SONS ACURA

SANDY SPRINGS TOYOTA

  SONS HONDA

SANSING CHEVROLET, INC

  SOUTH I-75 CHRYSLER DODGE JEEP

SANTEL AUTO SALES INC

  SOUTH MOTOR COMPANY OF DADE

SANTOS AUTOMOTIVE LLC

  SOUTHEAST JEEP EAGLE

SARASOTA CHRYSLER PLYMOUTH

  SOUTHEAST PERFORMANCE MOTORCAR

SARASOTA FORD

  SOUTHEAST SIGNATURE MOTORS

SARATOGA AUTO SALES, LLC

  SOUTHERN MOTORS OF SAVANNAH

SATURN OF CHAPEL HILL

  SOUTHERN STATES NISSAN, INC.

SATURN OF CHARLOTTE

  SOUTHERN TRUST AUTO SALES

SATURN OF CLEARWATER

  SOUTHERN USED CARS

SATURN OF DECATUR

  SOUTHERN WHOLESALE CARS

SATURN OF GREENSBORO

  SOUTHGATE FORD

SATURN OF MARIETTA

  SOUTHPORT MOTORS

SATURN OF ORLANDO—SOUTH

  SOUTHTOWN MOTORS HOOVER

SATURN OF SOUTH BOULEVARD

  SOUTHTOWNE

SATURN OF SOUTHGATE, INC.

  SOUTHTOWNE ISUZU

SATURN OF ST PETE

  SOUTHWEST AUTO SALES

SATURN OF THE AVENUES

  SOUTHWEST FLORIDA AUTO BROKERS

SATURN OF TOLEDO

  SPACE COAST HONDA

SATURN OF WEST BROWARD

  SPARTAN LINCOLN MERCURY

SATURN OF WEST PALM BEACH

  SPECIALTY AUTO SALES

SATURN SW FLORIDA LLC DBA

  SPEEDWAY MOTORS, INC

SAULS MOTOR COMPANY, INC.

  SPIRIT FORD INC

SAV MOR AUTOS

  SPITZER AUTOWORLD

SAVANNAH AUTOMOTIVE GROUP

  SPITZER BUICK, INC.

SAVANNAH MOTORS

  SPITZER CHEVROLET COMPANY

SAVANNAH SPORTS AND IMPORTS

  SPITZER DODGE

SAVANNAH TOYOTA & SCION

  SPITZER DODGE

SCHULTZ AUTO BROKERS

  SPITZER KIA



--------------------------------------------------------------------------------

DEALER NAME

 

DEALER NAME

SPITZER LAKEWOOD, INC

  SUPRA ENTERPRISES

SPITZER MOTOR CENTER, INC.

  SUSAN SCHEIN CHRYSLER PLYMOUTH

SPITZER MOTOR CITY

  SUTHERLIN MAZDA

SPORT MAZDA

  SUTHERLIN NISSAN

SPORT MITSUBISHI

  SUTHERLIN NISSAN MALL OF GA.

SPORTS AND IMPORTS, INC.

  SUTHERLIN NISSAN OF FT. MYERS

SPURGEON CHEVROLET

  SUZUKI OF GREENSBORO LLC

ST PETE AUTO MALL

  SUZUKI OF NASHVILLE

STADIUM CHEVROLET BUICK

  SWEENEY BUICK PONTIAC GMC

STAN’S CAR SALES

  SWEENEY CHEVROLET

STAR AUTO SALES

  SWEENEY CHRYSLER DODGE JEEP

STAR CARS, INC.

  TALLAHASSEE FORD LINCOLN

STARFLEET CARS

  TAMAROFF MOTORS

STARLING CHEVROLET

  TAMERON AUTOMOTIVE EASTERN

STARRS CARS AND TRUCKS, INC

  TAMERON AUTOMOTIVE GROUP

STEARNS FORD

  TAMIAMI FORD, INC.

STEARNS MOTORS OF NAPLES

  TAMPA AUTO SOURCE INC

STEINLE CHEVROLET BUICK, LLC

  TAMPA HONDALAND

STEPHEN A FINN AUTO BROKER

  TARPON SPRINGS DODGE

STEPHEN KING AUTOMOTIVE, LLC

  TAYLOR AUTO SALES, INC.

STEVE MOORE CHEVROLET

  TAYLOR CADILLAC, INC

STEVE RAYMAN CHEVROLET, LLC

  TAYLOR FORD, INC.

STEVE SORENSON CHEVROLET INC.

  TAYLOR MORGAN INC

STIENER AUTOMOTIVE GROUP

  TAYLOR’S AUTO SALES

STINGRAY CHEVROLET

  TEAM HONDA

STOKES BROWN TOYOTA SCION

  TEAMRAY MOTORSPORTS INC

STOKES HONDA CARS OF BEAUFORT

  TED’S AUTO SALES, INC.

STOKES MITSUBISHI

  TELEGRAPH CHRYSLER JEEP, INC.

STONE MOUNTAIN CHRYSLER JEEP

  TERRY LEE HONDA

STONE MOUNTAIN MOTORS

  THE 3445 CAR STORE, INC.

STONE MOUNTAIN NISSAN

  THE AUTO SOURCE, INC

STONECREST TOYOTA

  THE CAR CABANA OF

SUBARU SOUTH BLVD

  THE CAR COMPANY, INC

SUBURBAN CHEVROLET

  THE CAR CONNECTION, INC.

SUBURBAN FORD OF WATERFORD

  THE CAR LOT

SULLIVAN PONTIAC CADILLAC GMC

  THE CAR SHACK

SULLIVAN’S ON BASELINE

  THE CAR STORE INC.

SUMMIT PLACE KIA

  THE KIA STORE

SUMMIT PLACE KIA CANTON

  THE LUXURY AUTOHAUS INC.

SUN HONDA

  THE TRUCK FARM OF EASLEY

SUN TOYOTA

  THE TRUCK LINK, LLC

SUNCOAST CHRYSLER PLYMOUTH

  THOMAS & SON INC.

SUNCOAST FORD

  THOMAS AND SON, INC

SUNNYSIDE NISSAN

  THOMAS AUTO MART, INC.

SUNNYSIDE TOYOTA

  THOMASVILLE SALES COMPANY

SUNRISE AUTOMOTIVE

  THOMASVILLE TOYOTA

SUNSET DODGE, INC

  THORNTON CHEVROLET, INC

SUNSTATE FORD

  THOROUGHBRED CHEVROLET, INC.

SUPERIOR ACURA

  TIMBERLAND FORD

SUPERIOR AUTO SALES

  TIPTON FORD LINCOLN

SUPERIOR CHEVROLET

  TKM AUTO SALES

SUPERIOR HYUNDAI

  T-MOTOR SALES

SUPERIOR MOTORS NORTH

  TOM EDWARDS, INC

SUPERIOR PONTIAC BUICK GMC,INC

  TOM GILL CHEVROLET



--------------------------------------------------------------------------------

DEALER NAME

 

DEALER NAME

TOM HOLZER FORD

  UNITED AUTO BROKERS

TOM KELLEY BUICK GMC PONTIAC

  UNIVERSAL AUTO SALES OF PLANT

TOM MOORE CHEVROLET

  UNIVERSAL NISSAN

TOM O’BRIEN CHRYSLER JEEP

  UNIVERSITY AUTO & TRUCK

TOM STENHOUWER AUTO SALES INC

  UNIVERSITY MOTORS

TOM WOOD FORD

  UNO AUTO SALES

TOMLINSON MOTOR COMPANY OF

  UPTOWN MOTOR OF NC, INC,

TONY ON WHEELS, INC.

  US 1 CHRYSLER DODGE JEEP

TOWN & COUNTRY AUTO & TRUCK

  US 70 MOTORS LLC

TOWN & COUNTRY DODGE, INC

  US MOTORS

TOWN & COUNTRY FORD

  USA AUTO & LENDING INC

TOWN & COUNTRY FORD, INC.

  USA AUTO CENTER INC.

TOWN & COUNTRY SELECT

  USA MOTORCARS

TOWN CENTER NISSAN

  USED CAR FACTORY

TOWNSEND IMPORTS

  USED CAR FACTORY INC

TOWNSENDS MAGNOLIA

  USED CAR MOTOR MALL OF GRAND

TOYOTA AT THE AVENUES INC

  USED CAR SUPERMARKET

TOYOTA MALL OF GEORGIA

  VA BEACH AUTO SHOWCASE, INC.

TOYOTA OF ALBANY

  VA BEACH AUTO SPORTS

TOYOTA OF BEDFORD

  VADEN CHEVROLET BUICK PONTIAC

TOYOTA OF CINCINNATI CO, INC.

  VADEN NISSAN, INC.

TOYOTA OF GREER

  VADEN VOLKSWAGEN

TOYOTA OF HOLLYWOOD

  VALUE 1 AUTO SALES

TOYOTA OF LOUISVILLE, INC.

  VAN DEVERE, INC

TOYOTA OF MCDONOUGH

  VANN YORK NISSAN, INC.

TOYOTA OF MUNCIE

  VANN YORK PONTIAC BUICK GMC

TOYOTA OF WINTER HAVEN

  VANN YORK PONTIAC, INC.

TOYOTA WEST/SCION WEST

  VARSITY LINCOLN MERCURY

TOYOTA-LEXUS OF MELBOURNE

  VEHICLES 4 SALES, INC.

TRADEWINDS MOTOR CENTER

  VENICE NISSAN DODGE, INC

TRI COUNTY MOTORS

  VETERANS FORD

TRIAD AUTO INC.

  VIC BAILEY HONDA, INC.

TRI-COUNTY CHRYSLER PRODUCTS

  VIC BAILEY IMPORTS INC

TRI-COUNTY MOTORS

  VICTORY CHEVROLET LLC

TRINITY AUTOMOTIVE

  VICTORY CHEVROLET OF MADISON

TRIPLE M AUTO CONSULTANTS

  VICTORY NISSAN

TROPIC AUTO & MARINE

  VICTORY NISSAN OF CHESAPEAKE

TROPICAL AUTO SALES

  VILLAGE AUTO OUTLET INC

TROPICAL AUTO SALES & RENT TO

  VILLAGE AUTOMOTIVE

TROPICAL AUTO SALES LLC

  VILLAGE FORD INC

TROPICAL CHEVROLET

  VILLAGE MOTOR SALES, INC.

TROPICAL FORD

  VIN DEVERS, INC

TROY FORD INC

  VINCE WHIBBS PONTIAC-GMC

TRUCKS DIRECT

  VOLVO OF FT. MYERS

TRYON ST AUTO MART, INC

  VOSS CHEVROLET INC

TWO RIVERS USED CAR STORE

  VOSS SUZUKI

TWO WHEELED DREAMS LLC

  W. HARE & SON

TYLERS INC

  W.P.B. AUTOMART/KIA

U CAN RIDE AUTO GROUP LLC

  WADE FORD INC

U RIDE AUTO SALES

  WADE RAULERSON

U.S. AUTO GROUP, INC.

  WADSWORTH AUTOMOTIVE INV, LLC

ULTIMATE IMAGE AUTO, INC

  WALCUTT AUTOMOTIVE, LLC

UNDERWOOD MOTORS INC

  WALLACE NISSAN

UNION CITY NISSAN

  WALSH AUTO BODY, INC



--------------------------------------------------------------------------------

DEALER NAME

   

WAYNE THOMAS CHEVROLET, INC.

 

WESLEY CHAPEL TOYOTA

 

WEST COAST CAR & TRUCK SALES

 

WEST END AUTO SALES & SERVICE

 

WESTGATE CHRYSLER JEEP DODGE

 

WESTLAND MOTORS RCP, INC.

 

WHEELS FOR SALE BY OWNER &

 

WHEELS MOTOR SALES

 

WHITE ALLEN CHEVROLET SUBARU

 

WHITE ALLEN HONDA

 

WHITTEN AUTO CENTER

 

WHOLESALE DIRECT AUTO SALES

 

WHOLESALE, INC

 

WILLETT HONDA SOUTH

 

WILMINGTON AUTO CENTER

 

WILSON BROTHERS

 

WINTER PARK AUTO MALL CORP

 

WMS MOTOR SALES, LTD

 

WODA AUTOMOTIVE, LLC

 

WOODBRIDGE MOTORS, INC.

 

WORLD AUTO NET INC

 

WORLD CLASS AUTO SUPERSTORE

 

WORLD CLASS SUBARU

 

WORLD FORD STONE MOUNTAIN

 

WORLD ON WHEELS OF MIAMI INC

 

WORLD TOYOTA

 

WORLEY AUTO SALES

 

WOW CAR COMPANY

 

WRIGHT’S AUTO SALES

 

WULLENWEBER MOTORS

 

XL1 MOTORSPORTS, INC

 

XTREME AUTO SALES

 

YADKIN ROAD AUTO MART

 

YARK AUTOMOTIVE GROUP, INC

 

YERBY BAUER AUTO SALES

 

YERTON LEASING & AUTO SALES

 

YES CARS OF ATLANTA LLC

 

YOUR DEAL AUTOMOTIVE

 

ZAM’S USED CARS

 